Plaintiff-respondent Kyriakos Dourlaris, his attorney, and the attorney for defendant-appellant on this appeal from a judgment of the Supreme Court, Rockland County, dated October 10, 1975, have agreed, after a conference held in this court before Mr. Justice Gittleson on December 3, 1975, that the judgment be modified by decreasing, as of December 5, 1975, the amount of alimony as set forth in the second decretal paragraph thereof from $50 per week to $35 per week, and they thereupon signed a stipulation to such effect, which stipulation further provides that: (1) defendant shall occupy the marital home subject to use of the small bedroom by plaintiff, with the latter to purchase whatever beds are necessary to effect the purposes of this agreement; (2) the marital home shall not be sold for five years from the date of said agreement unless mutually agreed upon by the parties; (3) plaintiff acknowledges that he is indebted to defendant in the sum of $849 as of November 30, 1975, and said debt shall be satisfied by payment by check of (a) $300 on or before December 15, 1975, together with current alimony; (b) $300 on or before January 10, 1976; (c) $249 on or before February 1, 1976; and (4) plaintiff will pay David L. Pell, Esq., the sum of $300 on or before February 28, 1976, as the balance of counsel fees. In accordance with the foregoing, the judgment is modified by reducing the award of alimony from $50 per week to $35 per week as of December 5, 1975, as provided in the said stipulation, and, as so modified, judgment affirmed, without costs. Gulotta, P. J., Hopkins, Martuscello, Latham and Cohalan, JJ., concur.